Name: Commission Regulation (EEC) No 218/87 of 26 January 1987 fixing the quotas for 1987 applying to imports into Spain of beef and veal products from third countries
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  cooperation policy
 Date Published: nan

 27. 1 . 87 Official Journal of the European Communities No L 24/7 COMMISSION REGULATION (EEC) No 218/87 of 26 January 1987 fixing the quotas for 1987 applying to imports into Spain of beef and veal products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Articles 1 (3) and 3 thereof, Whereas, pursuant to Article 77 of the Act of Accession, Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern, products which are subject to the supplementary trade mechanism in the case of beef and veal ; whereas the initial quotas in volume were fixed in respect of each product or group of products by Commis ­ sion Regulation (EEC) No 1870/86 (2) ; Whereas the quotas for 1987 should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1987 applying to imports into Spain of beef and veal products from third countries, referred to in Annex III to Regulation (EEC) No 491 /86, shall be : CCT heading No Description 1987 quota 01.02 A ex II Live animals of the bovine species, other than pure-bred breeding animals and animals for bullfights 330 animals 02.01 A II a) Meat of bovine animals, fresh or chilled 500 tonnes (carcase weight) 02.01 A lib) Meat of bovine animals, frozen 1 500 tonnes (carcase weight) 02.01 B lib) Offals of bovine animals 2 950 tonnes (carcase weight) 2. Articles 1 (3), 2 and 3 of Regulation (EEC) No 1870/86 shall remain applicable. Article 2 This Regulation shall enter into force on the third day following its publication in tthe Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 January 1987. For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 162, 1 . 8 . 1986, p. 16 .(') OJ No L 54, 1 . 3 . 1986, p. 25.